Citation Nr: 0930309	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-12 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Evaluation of diabetes mellitus, type 2 with nephropathy, 
currently rated as 20 percent disabling.  

2.  Entitlement to an effective date earlier than March 18, 
2004, for the grant of service connection for diabetes 
mellitus, type 2 with nephropathy.  

3.  Entitlement to service connection for hyperlipidemia.  

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for a left knee 
disability.  

6.  Entitlement to service connection for erectile 
dysfunction.

7.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from November 1956 to 
February 1977.

This claim is on appeal from rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus type II requires insulin and a 
restricted diet, but no regulation of activities.

2.  The appellant's initial claim for service connection for 
diabetes mellitus type II was received at the RO on March 18, 
2004.

3.  The record does not establish that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for diabetes mellitus type II before March 
18, 2004.  

4.  The appellant has not raised a valid allegation of clear 
and unmistakable error (CUE) with regard to the rating 
decision of June 30, 1977, which failed to address the issue 
of entitlement to service connection for diabetes mellitus 
type II.  

5.  There was evidence of diabetes mellitus type II prior to 
the date diabetes mellitus was added as a presumptive 
disability.   

6.  Hyperlipidemia is not attributable to service.  

7.  A left knee disability is not attributable to service nor 
was arthritis manifested to a degree of 10 percent disabling 
or more within one year after separation from service.  

8.  Erectile dysfunction was not manifest in service and is 
not related to service to include a service connected disease 
or injury.  

9.  Degenerative joint disease of the cervical spine is 
attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent disabling for diabetes mellitus type II have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).

2.  The effective date for the grant of service connection 
for diabetes mellitus type II is March 18, 2003, one year 
prior to the date of claim.  38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.400 (2008).

3.  The appellant has not raised a valid allegation of CUE 
with regard to the rating decision of June 30, 1977, which 
failed to address the issue of entitlement to service 
connection for diabetes mellitus type II.  38 C.F.R. § 3.105 
(2008).

4.  Hyperlipidemia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

5.  A left knee disability was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

6.  Erectile dysfunction was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

7.  Erectile dysfunction is not proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310 (2008).

8.  Degenerative joint disease of the cervical spine was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
dated in May 2004 and December 2005.  While the letters 
provided adequate notice with respect to the evidence 
necessary to establish entitlement to service connection, 
they did not provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  However, the 
appellant was granted notice of the latter two elements in 
December 2007.  Although the appellant received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.  

Regarding the appellant's claim for a higher evaluation, the 
appellant is challenging the disability evaluation assigned 
following the grant of service connection.  In Dingess, the 
U.S. Court of Appeals for Veterans Claims held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
supra. at 490-191.  Thus, VA's duty to notify in this case 
has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted.  We note that the VA 
examinations were adequate.  The examiner reviewed the 
history, established clinical findings and provided reasons 
for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claims.  

				Factual Findings 

Service treatment records show normal examinations for the 
lower extremities and spine in October 1955, November 1956, 
November 1960, November 1961, November 1962, May 1963, 
November 1963, November 1964, November 1965, October 1966, 
October 1968, September 1970, October 1971, November 1973, 
December 1974, December 1975, and December 1976.  In November 
1960, November 1961, November 1962, November 1963, November 
1964, November 1965, October 1966, November 1973, and 
December 1975, a traumatic scar of the medial aspect of the 
left knee was noted.  The appellant denied trick or locked 
knee and arthritis in October 1955, November 1956, May 1963, 
October 1966, and December 1976.  

In August 1965, painful swollen left knee of one day duration 
was noted.  There was no instability or history of trauma.  
Examination of the left knee revealed soft tissue swelling in 
the pre-patellar area and no other significant bone, joint or 
soft tissue abnormalities were apparent.  Several days later, 
prepatellar swelling left knee of five days duration 
associated with pain was noted.  Examination that month 
revealed soft tissue swelling in the pre-patellar area of the 
left knee.  There was no other significant bone, joint or 
soft tissue abnormalities apparent.  In November 1965, 
prepatellar bursitis left knee, August 1965, treated 
conservatively with heat and Butazolidin, complete recovery, 
no comp and no seq was noted.  

A history of bursitis, prepatella region, left knee, 1965, 
responds to care, NCNS was noted in December 1976.  
Examination in December 1976 revealed normal lower 
extremities, spine and other musculoskeletal.  Laceration to 
the left knee, 1947, sutured, healed, NCNS and leg cramps, 
nocturnal, noted occasionally since 1972, no treatment 
attributed to exertion were noted.  

In an April 1977 examination normal knees was diagnosed.  It 
was noted that laboratory studies indicated one fasting blood 
glucose of 171 mgs%.  In February 1994, hyperlipidemia was 
assessed.  In June 1994, it was noted that the appellant was 
seen for low serum testosterone level which is correlated 
with loss of libido and performance.  An assessment was given 
of hyperglycemia and secondary impotence in August 1998.  
Hypertension well controlled and secondary impotence was 
assessed in April 1999.  Hyperlipidemia and osteoarthritis 
were assessed in October 1999. 

In August 2000, hypertension, hyperlipidemia, osteoarthritis 
and lump on the right leg adjacent to the knee were assessed.  
Hypertension, erectile dysfunction and hyperlipidemia were 
assessed in May 2001.  In July 2001, a new diagnosis of 
diabetes mellitus was noted.  Adult onset diabetes mellitus 
was assessed in November 2001.  Hyperlipidemia was assessed 
in December 2001.  

Diabetes was assessed in October 2002.  An assessment was 
given of hyperlipidemia with increased CPK while on Zocor in 
November 2002.  

In a January 2004 statement, Dr. G noted that he had treated 
the appellant since November 1988 for ongoing treatment of 
chronic medical problems.  Dr. G noted adult onset of 
diabetes mellitus and hyperlipidemia.  

The appellant was afforded a VA compensation and pension 
examination in July 2004.  During this examination, the 
appellant reported that he believed that his formal diagnosis 
of type 2 diabetes was made in 2000.  He recalled complaining 
of foot numbness as far back as 1990.  The appellant reported 
that he gets dizzy, sweaty and clammy about once a week, and 
that tries to follow a restricted diet.  He further reported 
that he does not restrict his activities in order to control 
his blood sugars.  It was noted that the appellant had no 
known renal dysfunction due to his diabetes.  Impotency 
problems since 1990 were noted.  Type 2 diabetes mellitus 
with complications of bilateral peripheral neuropathy of the 
lower extremities and nephropathy, hypertension and impotency 
were diagnosed.  The examiner noted that the hypertension and 
impotency well preceded the diagnosis of diabetes mellitus 
type II and cannot, in his opinion, be said to be secondary 
to the diabetes mellitus II.  

In September 2005, Dr. G submitted a statement noting that he 
reviewed copies of the appellant's service treatment records.  
Dr. G opined that the service treatment records appeared to 
support the contention of the appellant that his physical 
examination and laboratory had been consistent with the 
diagnosis of hypertension and glucose intolerance/diabetes 
prior to the completion of service.  

In September 2006, Dr. G noted that he reviewed the 
appellant's discharge physical and opined that by any current 
medical standards and, in fact, according to the standards in 
practice in 1977, a fasting glucose of 171 is well within the 
definition of diabetes mellitus.  

Diabetes mellitus type II most likely since 1970's by history 
was noted in December 2006.  The appellant reported that he 
had fasting sugar of 171 during his physical when he got out 
of the military at that time.  In December 2006 and April 
2007, diabetes mellitus, type 2, good control was noted.  
Lifestyle modification measures, proper diet and need for 
regular exercise was discussed.  

In August 2007, it was shown that there were no abnormal 
musculoskeletal findings and that the muscle strength in the 
upper and lower extremities was normal.  In a September 2007 
outpatient treatment note, diabetes mellitus likely for 30 
years, but minimal proteinuria, was noted.  Also noted was 
hypertension and diabetes mellitus type 2 since the 1970s 
without treatment until recently.  

Examination of the left knee in December 2007 revealed the 
medial and lateral menisci, and patellar and quadriceps 
tendon were intact.  There was no evidence of ligamentous or 
meniscal injury but small suprapatellar joint effusion.  Left 
knee pain probably due to degenerative disc disease was noted 
in January 2008.  

In February 2008, Dr. S. submitted a statement noting that he 
was the appellant's treating physician and that in reviewing 
the appellant's medical history it was his opinion that the 
appellant has had diabetes mellitus since 1977.  

The appellant was afforded another VA compensation and 
pension examination in April 2008.  During this examination, 
the appellant reported left knee pain.  The appellant denied 
any hospitalization related to his diabetes mellitus but 
stated two or three years ago he felt dizziness due to low 
blood pressure.  He was taken to emergency.  The appellant 
reported that has been hyperglycemic since the 1970s and 
questioned the date of onset of his diabetes which was 
diagnosed in 2000.  The examiner noted that the appellant 
seemed upset as he did not agree with the date of onset of 
his diabetes mellitus but the appellant stated he did not 
have any evidence whether he had been tested and diagnosed 
with diabetes mellitus prior to 2000 and 2001.  The appellant 
reported that his showed his records to his private doctors 
and they agreed that he possibly had diabetes mellitus prior 
to 2000 and 2001.  It was reported that the appellant 
currently took Actos as well as Byetta subcutaneous 
injections to control his diabetes mellitus type II, and that 
he is trying to be complaint with his diabetic diet.  The 
appellant reported that he was encouraged to exercise more to 
lower his glucose levels but he reported it has been 
difficult for him to do so because of left knee pain when 
walking long distances.  The examiner noted that the 
appellant reported diabetic neuropathy but the examiner noted 
that according to the nephrologists note dated in September 
2007 the appellant's proteinuria had been minimal even though 
he had been diagnosed with chronic kidney disease.  The VA 
examiner opined that the appellant's erectile dysfunction is 
less likely related to diabetes mellitus type 2 and most 
likely because of the history of hypogonadism.  

In a December 2008 VA compensation and pension examination, 
the appellant reported left knee pain for many years and that 
it has worsened in the past couple of years.  Degenerative 
joint disease of the left knee was diagnosed.  The examiner 
noted that he examined the appellant, and reviewed the 
December 2007 MRI and C-file.  The examiner opined that the 
appellant's degenerative joint disease is less likely as not 
related to his service time left knee bursitis.  The examiner 
noted that the degenerative joint disease shown in the MRI 
report and on x ray is a separate process rather than a cause 
of bursitis.  

Via various statements the appellant has attributed his 
current left knee problems to service to include the reports 
of left knee pain during service.  He has also reported that 
his diabetes should have been diagnosed during his initial 
compensation and pension examination in April 1977.  In 
September 2004, the appellant reported that he had been 
diagnosed with hyperlipidemia in service and that he has been 
taking medication for it for approximately 20 years.  The 
appellant has further reported that his erectile dysfunction 
is secondary to his diabetes mellitus.  He has asserted that 
his diabetes mellitus predated his erectile dysfunction.  

Legal Criteria and Analysis 

Ratings 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2008).  We conclude that the disability has not 
significantly changed and a uniform rating is warranted.  

The appellant's service-connected diabetes mellitus type II 
has been rated pursuant to Diagnostic Code 7913.  Under that 
Diagnostic Code, a 20 percent rating is warranted for 
diabetes requiring insulin and a restricted diet, or oral 
hypoglycemic agents and a restricted diet; a 40 percent 
rating is warranted when the diabetes requires insulin, 
restricted diet, and regulation of activities; a 60 percent 
rating is warranted when the diabetes requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated; and a 100 percent rating 
when the diabetes  requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities), with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated. 38 C.F.R. § 
4.119,  Diagnostic Code 7913. 

The appellant was afforded a VA compensation and pension 
examination in July 2004.  During this examination, the 
appellant reported that he believed that his formal diagnosis 
of type 2 diabetes was made in 2000.  The appellant reported 
that he gets dizzy, sweaty and clammy about once a week, and 
that tries to follow a restricted diet.  He further reported 
that he does not restrict his activities in order to control 
his blood sugars.  Type 2 diabetes mellitus with 
complications of bilateral peripheral neuropathy of the lower 
extremities and nephropathy were diagnosed.  
In December 2006 and April 2007, diabetes mellitus, type 2, 
good control was noted.  Lifestyle modification measures, 
proper diet and need for regular exercise was discussed.  In 
the April 2008 VA compensation and pension examination, the 
appellant denied any hospitalization related to his diabetes 
mellitus but stated two or three years ago he felt dizziness 
due to low blood pressure.  It was reported that the 
appellant currently took Actos as well as Byetta subcutaneous 
injections to control his diabetes mellitus type II, and that 
he is trying to be complaint with his diabetic diet.  The 
appellant reported that he was encouraged to exercise more to 
lower his glucose levels but he reported it has been 
difficult for him to do so because of left knee pain when 
walking long distances.  The examiner noted that the 
appellant reported diabetic neuropathy but the examiner noted 
that according to the nephrologists note dated in September 
2007 the appellant's proteinuria had been minimal even though 
he had been diagnosed with chronic kidney disease.  

To warrant a higher evaluation for diabetes mellitus type II, 
the appellant must show that his diabetes mellitus type II 
requires insulin, a restricted diet and regulation of 
activities.  Although the appellant has been encouraged to 
exercise more, there is no persuasive evidence that shows the 
appellant's activities are restricted due to his diabetes 
mellitus.  At most the evidence shows that the appellant 
reported that he was encouraged to exercise more to lower his 
glucose levels.  

The Board finds that the appellant has been properly rated 
for his diabetes mellitus type II and there is no basis for 
assigning a disability rating in excess of 20 percent 
disabling.  The Board again emphasizes that, although the 
appellant requires insulin and is on a restricted diet, he 
has not been advised to limit his activities due to the 
diabetes.  As such, the appellant meets only the criteria for 
a 20 percent rating under 38 C.F.R. § 4.119, DC 7913.  In the 
absence of evidence of insulin, restricted diet, and 
regulation of activities, there is no basis for a disability 
rating in excess of 20 percent disabling. 

Finally, the evidence does not reflect that the disability at 
issue have caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.




Effective Date

General Effective Date Law

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor. 38 
U.S.C.A. § 5110(a) (West 2002).  The effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release. 38 U.S.C.A. § 5110(b)(1) (West 2002).  
This statutory provision is implemented by a regulation which 
provides that the effective date of an evaluation and award 
of compensation based on an original claim or a claim 
reopened after final disallowance, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  See 38 C.F.R. § 3.400 (2008).  

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155(a).  When an application for 
disability compensation is received within one year of the 
date of the veteran's discharge or release from service, the 
effective date of such award shall be the day following the 
veteran's release. 38 U.S.C.A. § 5110(b)(1) (West 2002).  

The appellant has appealed the denial of an effective date 
earlier than March 18, 2004, for grant of service connection 
for diabetes mellitus type II.  After review of the evidence, 
the Board finds, in part, in favor of the appeal.  

Here, the evidence shows that the appellant filed a claim for 
diabetes mellitus type II on March 18, 2004.  The appellant 
was granted service connection for diabetes mellitus type II 
in an August 2004 rating decision.  He was assigned an 
effective date of March 18, 2004, the date of his claim.  
Based on the evidence, the Board finds that the effective 
date of the award of service connection for diabetes mellitus 
type II is March 18, 2004, the date of the appellant's claim 
for service connection.  The Board notes that claims 
submitted prior to this date did not mention diabetes 
mellitus type II.  The Board is mindful of Dr. S and Dr. G 
opinions that the appellant has had diabetes mellitus since 
1977.  However, the Board notes that the record does not 
establish that there was an informal claim, formal claim, or 
written intent to file a claim for service connection for 
diabetes mellitus type II prior to March 18, 2004.  While VA 
must interpret a claimant's submissions broadly, it is not 
required to conjure up issues not raised by a claimant.  
Review of the record reveals no documents that can be 
construed as a claim, informal claim or an intent to file a 
claim of entitlement to service connection for diabetes 
mellitus type II prior to March 18, 2004.  Accordingly, 
generally, an effective date earlier than March 18, 2004, for 
the award of service connection for diabetes mellitus type II 
is denied.  But, see 38 U.S.C.A. § 5110(g).

Effective date and Clear and Unmistakable Error

It is possible to revise and effective date based upon clear 
and unmistakable error.  The Board acknowledges the 
appellant's claim that there was CUE in the June 30, 1977 
rating decision because the RO failed to address the issue of 
entitlement to service connection for diabetes mellitus type 
II.  The appellant has argued that the VA erred during his 
initial disability claim, and compensation and pension 
examination by not diagnosing and rating diabetes.  He argues 
that medical evidence was present but overlooked.  

Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error. 
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).  There 
is "clear and unmistakable error" when either the correct 
facts, as they were known at the time, were not before the 
adjudicator or where the statutory or regulatory provisions 
extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235- 
236 (1993).

An effective date prior to March 18, 2004, is generally not 
permissible in the absence of clear and unmistakable error.  
38 U.S.C.A. § 5110(a).  Although the appellant has asserted 
that there was CUE in the rating decision of June 30, 1977 
because the RO failed to address the issue of entitlement to 
service connection for diabetes mellitus type II, he has not 
set forth a valid CUE claim, which requires a claimant show 
that either the correct facts, as they were known at the 
time, were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc).  At the time of the June 30, 1977, rating decision 
nothing in the record indicated that the appellant was 
diagnosed with diabetes mellitus type II or that he intended 
to file a claim for diabetes mellitus type II.  The appellant 
was examined in April 1977 but the examination only noted 
laboratory studies indicated one fasting blood glucose of 171 
mgs%.  Although opinions have been submitted by Dr. G and Dr. 
S regarding the onset of the appellant's diabetes mellitus 
type II, these opinions were not known or of record at the 
time of the June 30, 1977 rating decision and, as noted 
earlier, subsequently developed evidence is not applicable.  
See Porter, supra.  The appellant has not shown CUE in the 
rating decision of June 30, 1977.  

In sum, the pleading is to the effect that there was error in 
a failure to address a disability that was not claimed and 
had not been diagnosed.  This is not a valid allegation of 
error. 

Effective Date and Liberalizing Law or VA Issue.


The Board has also considered the applicability of a 
liberalizing law or VA issue.  The appellant served in 
Vietnam and type II diabetes mellitus was added to the list 
of presumptive Agent Orange disabilities.  If the appellant 
had type II diabetes prior to the change in the law, service 
connection may be awarded one year prior to the claim.  
38 U.S.C.A. § 5110(g).

38 U.S.C.A. § 5110(g) provides that: Subject to the 
provisions of Section 5101 of this title, where compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier. 

Here, there is proof of an abnormal reading in 1977.  Dr. S 
has opined that the appellant has had diabetes since 1977.  
Dr. G has opined that the 1977 findings were within the 
definition of diabetes mellitus.  The fact that the disorder 
was not formally diagnosed until 2000 or 2001 is not 
controlling rather, the issue is whether the disease process 
existed.  Furthermore, no VA examiner has addressed this 
issue.  In sum, at this time, there is no proof that would 
survive judicial scrutiny regarding the onset of diabetes.  
Clearly, the private examiners are competent to establish 
that a particular laboratory finding was indicative of 
diabetes.  Based upon the record before the Board at this 
time, the appellant had diabetes at the time of the addition 
of the liberalizing law or VA issue. As such the effective 
date may predate the date of claim by one year.  According, 
the appellant's claim for an earlier effective date for the 
grant of service connection for diabetes mellitus type II is 
granted in part.  

Service Connection 

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, __ 
F.3d __ (C.A. Fed. 2009) (March 5, 2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Certain 
chronic diseases, such as arthritis and hypertension, may be 
service connected if manifested to a degree of 10 percent 
disabling or more within one year after separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (2008). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the 
disabilities were incurred while engaging in combat.  

Entitlement to service connection for hyperlipidemia  

The appellant has appealed the denial of service connection 
for hyperlipidemia.  After review of the record, the Board 
finds against the appellant's claim. 

The appellant contends that he has been diagnosed with 
hyperlipidemia that is due to his active service.  However, 
the Board notes that the Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  VA has noted in public documents that 
diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities.  See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996).  VA statutes specifically 
provide that service connection may be granted for a 
"disability" resulting from personal injury suffered or 
disease contracted in line of duty or for aggravation of 
preexisting injury suffered or disease contracted in line of 
duty.  See 38 U.S.C.A. § 1110.

In this case, the Board notes the facts are not in dispute 
and that the medical evidence of record includes findings of 
hyperlipidemia.  The Board notes, however, that 
hyperlipidemia is not a disability for VA compensation 
purposes.  The Court has held that, in cases such as this, 
where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Therefore, the Board finds 
entitlement to service connection for hyperlipidemia must be 
denied as a matter of law.

Entitlement to service connection for a left knee disability.  

The appellant has appealed the denial of service connection 
for a left knee disability.  The appellant has attributed his 
current left knee problems to service to include the reports 
of left knee pain during service.  After review of the 
evidence, the Board finds that service connection is not 
warranted.  

Based upon the evidence of record, the Board finds that 
service connection for a left knee disability is not 
warranted.  In this regard, the Board notes that the record 
shows that the appellant has degenerative joint disease of 
the left knee.  Although the record shows that the appellant 
has a left knee disability, the Board finds that the more 
persuasive evidence of record shows that the appellant's 
disability is not attributable to service.  

In this case, the Board has been presented with positive and 
negative evidence.  The positive evidence includes the August 
1965 service treatment record which shows the appellant 
complained of painful swollen left knee of one day duration.  
There was no instability or history of trauma.  Examination 
of the left knee revealed soft tissue swelling in the pre-
patellar area and no other significant bone, joint or soft 
tissue abnormalities were apparent.  We have also considered 
the appellant's statements that he has had left knee pain for 
many years and that it has worsened in the past couple of 
years.  

The Board is also presented with convincing negative evidence 
such as the December 2008 VA compensation and pension 
examiner's opinion that the appellant's degenerative joint 
disease is less likely as not related to his service time 
left knee bursitis.  The examiner noted that the degenerative 
joint disease shown in the MRI report and on x ray is a 
separate process rather than a cause of bursitis.  
The Board is also presented with service treatment records 
which reported the lower extremities as normal in October 
1955, November 1956, November 1960, November 1961, November 
1962, May 1963, November 1963, November 1964, November 1965, 
October 1966, October 1968, September 1970, October 1971, 
November 1973, December 1974, December 1975, and December 
1976.  
The appellant denied trick or locked knee and arthritis in 
October 1955, November 
1956, May 1963, October 1966 and December 1976.  The Board 
notes that in the April 1977 examination normal knees was 
diagnosed.  The Board further notes that the earliest post 
service mention of a left knee problem is in the appellant's 
July 2005 claim for compensation.  The Board notes that the 
appellant separated from service in February 1977.  

We again note that we have considered the appellant's 
statements and pleading.  
To the extent that the appellant attributes his current 
disability to service, the Board notes that the appellant's 
assertions of continuity are not credible.  The Board is not 
holding that corroboration is required.  The Board may 
discount lay evidence when such discounting is appropriate.  
As fact finder, the Board is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc.  Furthermore the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  
Here, we find the appellant's assertions that his left knee 
disability is related to service to be less credible than the 
normal examinations in service, his certified denial of 
pertinent history in service, the gap in time between 
separation and objective medical evidence and the December 
2008 VA examiner's opinion that the appellant's degenerative 
joint disease is less likely as not related to his service 
time left knee bursitis.  

While the evidence of record shows that the appellant has a 
left knee disability, the Board finds that the more probative 
evidence shows that the appellant's current disability is not 
attributable to service.  The Board is presented with the 
appellant's lay statements regarding onset and continuity.  
However, far more probative is the normal examinations in 
service, his certified denial of pertinent history in 
service, the gap in time between separation and the first 
mention of a left knee disability, and the December 2008 VA 
examiner's opinion.  The Board also finds that arthritis was 
not manifested to a degree of 10 percent disabling or more 
within one year after separation from service.  Accordingly, 
service connection is denied.  The preponderance of the 
evidence is against the claim for service connection.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2008).  

Entitlement to service connection for erectile dysfunction

The appellant has appealed the denial of service connection 
for erectile dysfunction claimed as secondary to his service 
connected diabetes mellitus, type 2.  After review of the 
record, the Board finds against the appellant's claim.  

Based upon the evidence of record, the Board finds that 
service connection for erectile dysfunction is not warranted.  
In this regard, the Board notes that the record shows that 
the appellant has erectile dysfunction.  While the evidence 
shows that the appellant has erectile dysfunction, the Board 
finds that the more persuasive evidence tends to show that 
the disability is not related to service to include a service 
connected disability.  

In this case, the Board has been presented with positive and 
negative evidence.  The positive evidence includes the 
appellant's statements that his erectile dysfunction is 
secondary to his diabetes mellitus.  He has asserted that his 
diabetes mellitus predated his erectile dysfunction.  The 
positive evidence also includes Dr. S's opinion that the 
appellant has had diabetes mellitus since 1977 and Dr. G's 
opinion that the service treatment records appeared to 
support the contention of the appellant that his physical 
examination and laboratory had been consistent with the 
diagnosis of glucose intolerance/diabetes prior to the 
completion of service.  

The Board is also presented with convincing negative evidence 
such as the service treatment records which are negative for 
any complaints, diagnoses or treatment for erectile 
dysfunction.  Also, in June 1994, it was noted that the 
appellant was seen for low serum testosterone level which is 
correlated with loss of libido and performance.  The July 
2004 VA compensation and pension examiner noted that the 
appellant's impotency well preceded the diagnosis of diabetes 
mellitus type II and cannot, in his opinion, be said to be 
secondary to the diabetes mellitus II, and the April 2008 VA 
compensation and pension examiner opined that the appellant's 
erectile dysfunction is less likely related to diabetes 
mellitus type 2 and most likely because of the history of 
hypogonadism.  

The Board finds that the more persuasive evidence of records 
shows that the appellant's erectile dysfunction is not 
attributable to service or a service connected disability.  
The Board mindful of the opinions of Dr. G and Dr. S 
regarding the onset of the appellant's diabetes mellitus type 
II.  However, the Board notes that neither examiner 
attributed the appellant's erectile dysfunction to the 
appellant's service connected disability.  The opinions 
related to the onset of the appellant's diabetes mellitus 
type II, not the etiology of the appellant's erectile 
dysfunction.  However, the April 2008 VA compensation and 
pension examiner opined that the appellant's erectile 
dysfunction is less likely related to diabetes mellitus type 
2 and most likely because of the history of hypogonadism.  
The Board finds this opinion more persuasive regarding the 
etiology of the appellant's erectile dysfunction because it 
is based on review of the appellant's record and it is 
consistent with the historical record which includes the June 
1994 notation that the appellant was seen for low serum 
testosterone level which is correlated with loss of libido 
and performance.

We again note that we have considered the appellant's 
statements and pleading.  
To the extent that the appellant attributes his current 
disability to a service connected disability, the Board notes 
that the appellant is not competent to say that diabetes 
mellitus type II caused his erectile dysfunction.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Contrary to the 
Veterans' Court, the relevance of lay evidence is not limited 
to the third situation, but extends to the first two as well.  
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board 
rather than a legal issue to be addressed by the Veterans' 
Court.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  
Here, we find that the appellant is not competent to render 
such a finding as it is not observable to the layman.  

Although the appellant attributes his erectile dysfunction to 
his service connected diabetes mellitus, type II, the Board 
may discount lay evidence when such discounting is 
appropriate.  As fact finder, the Board is obligated to, and 
fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Furthermore the Board can weigh 
the absence of contemporaneous medical evidence against the 
lay evidence of record.  See Buchanan v. Nicholson, 451 F3d 
1331 (2006).  Here, we find his assertions to be less 
credible than the normal contemporaneous records during 
service and the April 2008 VA examiner.  While the evidence 
of record shows that the appellant has erectile dysfunction, 
the Board finds that the more probative evidence shows that 
his disability was not manifest during service or is 
connected to a service connected disease or injury.  

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2008).   

Entitlement to service connection for a cervical spine 
disability

The appellant has appealed the denial of service connection 
for a cervical spine disability.  The appellant has asserted 
that his cervical spine condition started in service and is 
documented in his service treatment records.  After review of 
the record, the Board finds that service connection is 
warranted.  

Service treatment records show that in August 1965 chronic 
pain in back at night, mid cervical spine was noted.  Service 
treatment records also note that the appellant was seen for 
pain between shoulder blades that occurs nightly.  Post 
service treatment records note that, in December 2001, there 
was gradual onset of neck complaints over several months.  
Left neck pain was assessed in May 2002.  Examination of the 
cervical spine in May 2002 revealed degenerative disk disease 
at C5-6 and C6-7 with associated posterolateral osteophytes 
and neural foraminal stenosis.  A history of pain, no trauma 
was noted.  Degenerative joint disease of the cervical spine 
was assessed in October 2002.  Examination of the spine in 
July 2004 revealed moderate multilevel degenerative changes 
seen with no acute fractures or subluxation identified.  Age 
appropriate degenerative changes were noted.  

The Board notes that the appellant is service connected for 
degenerative changes lumbosacral spine, interscapular 
pain/dorsal spine.  In a 1977 rating decision, service 
connection for degenerative changes of the lumbosacral spine 
was granted.  The AOJ coded the disability under diagnostic 
code 5003.  In 2004, the disability was reclassified to 
include the dorsal spine.  The diagnostic code remained 5003.  
Clearly, there was a grant of service connection for 
generalized rather than localized (traumatic arthritis).  The 
Board has now been presented with arthritis of the cervical 
spine.  Nothing suggests that the condition is of traumatic 
origin and there is no clear evidence of intercurrent cause.  
Under the circumstances 38 C.F.R. § 3.303(b) is controlling.  
Subsequent manifestations of the same disease process are 
service connected unless clearly due to intercurrent cause.  
Intercurrent cause is not shown and service connection for 
cervical arthritis is granted. 


ORDER

An initial evaluation in excess of 20 percent disabling for 
diabetes mellitus type II with nephropathy is denied.    

An effective date of March 18, 2003, for the grant of service 
connection for diabetes mellitus, type 2 with nephropathy is 
granted.  

Service connection for hyperlipidemia is denied.  

Service connection for a left knee disability is denied.  

Service connection for erectile dysfunction is denied.  

Service connection for degenerative joint disease of the 
cervical spine is granted.  


REMAND

The appellant has appealed the denial of service connection 
for hypertension.  The evidence shows that in March 1971, it 
was noted that the appellant required quarterly blood 
pressure check for observation of elevated blood pressure.  
The appellant was recommended for further blood pressure 
evaluation in June 1971.  Blood pressure was noted to appear 
normal.  Elevated blood pressure was noted in November 1973.  
High blood pressure since 1971 was noted in a March 1977 
examination.  The appellant reported high or low blood 
pressure in December 1976.  Flightly (sic) elevated blood 
pressure noted on AF physical, 1973, five day blood pressure 
check proved normal, no treatment, normal this examination, 
NCNS was also noted.  

Hypertension well controlled and secondary impotence was 
assessed in April 1999.  Hypertension was assessed in October 
1999 and hypertension status post 20 pound weight loss likely 
etiology of dizziness was assessed in December 2001.  In a 
January 2004 statement, Dr. G noted he had treated the 
appellant since November 1988 for ongoing treatment of 
chronic medical problems.  Dr. G noted adult onset of 
hypertension.  However, in a September 2005 statement Dr. G 
noted that he reviewed copies of the appellant's service 
treatment records.  Dr. G opined that the service treatment 
records appeared to support the contention of the appellant 
that his physical examination and laboratory had been 
consistent with the diagnosis of hypertension prior to the 
completion of service.  

In the July 2004 VA compensation and pension examination, the 
appellant reported that he was diagnosed with hypertension in 
1970 and has been on medication since that time.  The 
appellant reported a history of hypertension since the 1970s 
and related he had elevated blood pressure at the end of 
service in his April 2008 VA compensation and pension.  The 
appellant has maintained that his hypertension started in 
service and that he was required quarterly blood pressure 
checks and prescribed a water pill to control his 
hypertension.  

In light of the above, the Board finds that a VA opinion is 
necessary before this issue can be decided.  The Board notes 
that Dr. G has opined that the appellant's records appear to 
support the contention of the appellant that his physical 
examination and laboratory had been consistent with the 
diagnosis of hypertension prior to the completion of service.  
However, it is unclear to the Board if Dr. G reviewed the 
appellant's entire service treatment records, or just 
selective documents provided by the appellant, when making 
his determination.  The Board further notes that Dr. G's 
opinion maintains that the records "appear" to support the 
appellant's claim and he does not issue a definitive opinion.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.3159(c)(4)(i), VA will obtain an examination or an opinion 
if it is necessary to decide the claim.  An examination or 
opinion is necessary when the record does not contain 
sufficient competent medical evidence to decide the claim, 
but the record (1) contains competent lay or medical evidence 
of a currently diagnosed disability or persistent or 
recurring symptoms of disability; (2) shows an event or 
disease in service, or a disease or symptoms list in 38 
C.F.R. §§ 3.309, 3.313, 3.316 and 3.317 during the applicable 
presumptive period; and (3) indicates the claimed disability 
of symptoms may be associated with the known events, injury 
or disease in service or with another service- connected 
disability.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the United States Court of Appeals for Veterans 
Claims stated that the threshold is low when considering 
whether there is an indication that a disability or 
persistent or recurring symptoms of a disability may be 
associated with the veteran's service.  The types of evidence 
that demonstrate an "indication" include credible evidence of 
continuing symptoms, such as pain or other symptoms capable 
of lay observation.  McLendon, supra.; see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (The Court held that an 
examination must be conducted where the record before the 
Secretary (1) contains competent evidence that the veteran 
has persistent or recurrent symptoms of disease and (2) 
indicates that those symptoms may be associated with his 
active military service).

The Board finds that a VA compensation and pension opinion is 
needed to determine the onset and etiology of the appellant's 
hypertension.  VA has a specific regulation for determining 
the presence of hypertension.  In view of VA's duty to assist 
obligations, which include the duty to obtain a VA 
examination or opinion when necessary to decide a claim, and 
based upon guidance from the Court, remand for the purpose of 
obtaining a VA opinion(s) is required. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

A VA medical opinion should be obtained 
regarding the appellant's hypertension.  
The examiner should provide an opinion as 
to whether the appellant's hypertension 
started in service or within a year of 
separation from service.  The examiner 
should state for the record whether such 
is likely, as likely as not, or not 
likely.  If there is no relationship 
between the appellant's hypertension and 
service that fact must be noted in the 
report.  The claims folder should be made 
available to the examiner for review.  A 
complete rationale for all opinions should 
be provided.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


